In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00125-CR
     ___________________________

    BOBBY CARL VONCK, Appellant

                     V.

         THE STATE OF TEXAS


  On Appeal from the 43rd District Court
         Parker County, Texas
      Trial Court No. CR16-0667


 Before Sudderth, C.J.; Gabriel and Kerr, JJ.
  Memorandum Opinion by Justice Kerr
                          MEMORANDUM OPINION

      In this community-supervision-revocation appeal, Appellant Bobby Carl Vonck

complains of two fees assessed as part of his original conviction. Because he failed to

preserve his arguments, we affirm the trial court’s judgment.

      In 2017, Vonck pleaded guilty pursuant to a plea bargain to an injury-to-a-child

charge. He was convicted, sentenced to ten years, fined $500, and billed $348 in court

costs. The trial court suspended the sentence in favor of ten years’ community

supervision. Both the fine and $348 in court costs were noted on the judgment and

the community-supervision order (which was signed by Vonck). Vonck, having

waived his right to appeal in the plea-bargain agreement, did not appeal the trial

court’s judgment.

      In 2019, the State moved to revoke Vonck’s community supervision due to his

possession and use of methamphetamine, his failure to pay required court costs and

fees, and his failure to complete assigned community service. Vonck pleaded true to

the State’s allegations, and the trial court revoked his community supervision and

sentenced him to nine years’ incarceration. Vonck’s $500 fine and $348 in court costs

remained unpaid at the time of the revocation.

      On appeal, Vonck challenges two of the assessed court costs—the time-

payment fee and the juror-reimbursement fee. Vonck argues that the time-payment

fee is unconstitutional and that the juror-reimbursement fee is inappropriate because

no jury was “ever involved in either [his] original guilty plea or his probation

                                           2
revocation hearing.” But Vonck failed to preserve his arguments by appealing the

assessment of fees when they were initially imposed with his 2017 conviction.1

       Generally, an appellant cannot complain about community-supervision

conditions, or matters related to the initial proceeding imposing community

supervision, during a revocation proceeding unless the appellant objected during the

proceeding at which the trial court imposed community supervision. See Gutierrez v.

State, 380 S.W.3d 167, 174–78 (Tex. Crim. App. 2012). This rule has been held to

include issues of court costs. Wiley v. State, 410 S.W.3d 313, 320–21 (Tex. Crim. App.

2013); see also Perez v. State, 424 S.W.3d 81, 85–86 (Tex. Crim. App. 2014) (noting, in

deferred-adjudication revocation, that the defendant had waived his right to appeal

with notice of the assessment of court costs assessed in deferred-adjudication order);

cf. Holmes v. State, 380 S.W.3d 307, 308 (Tex. App.—Fort Worth 2012, pet. ref’d) (“[A]

challenge to the constitutionality of a statute is a forfeitable right . . . .”).

       In light of Vonck’s failure to preserve his arguments, we must overrule his

points on appeal and affirm the trial court’s judgment.




       Though the State has not challenged Vonck’s arguments on preservation
       1

grounds, we must independently review error preservation as a systemic requirement.
See Darcy v. State, 488 S.W.3d 325, 327–28 (Tex. Crim. App. 2016).


                                                3
                                  /s/ Elizabeth Kerr
                                  Elizabeth Kerr
                                  Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: October 15, 2020




                              4